Citation Nr: 1740521	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for a left lower extremity disability, to include the left knee and ankle. 

3. Entitlement to a compensable rating for service-connected scar of shell fragment wound to the left anterior leg. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 

5. Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1962 to February 1975, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).

The February 2012 rating decision also granted service connection for peripheral neuropathy of the right and left lower extremities and assigned an initial noncompensable rating, effective March 23, 2011.  Subsequently, the September 2014 rating decision increased the aforementioned disability to 10 percent disabling for each leg, effective March 23, 2011. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2017 videoconference hearing.  A transcript of that hearing is of record. 

The Board took jurisdiction of the issue of entitlement to a TDIU at the May 2017 hearing per the Veteran's March 2016 TDIU application noting his peripheral neuropathy amongst his other service-connected disabilities contributed to his unemployability.  Thus, pursuant to Rice v. Shinseki, a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the May 2017 Board hearing, which is now reduced to writing.  38 C.F.R. § 20.1304 (2016).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The Board observes that a final April 2007 AOJ rating decision denied a service connection claim for "left leg injury" on the basis that a left leg injury was not shown to have been incurred in service.  The diagnoses of record at that time included chronic foot strain and bilateral calcaneal spurs.  In connection with the current claim, the Veteran has presented a new diagnosis of arthritis of the left knee and ankle.  Thus, the Board has jurisdiction to review this issue as an original claim.  See Odiorne v. Principi, 3 Vet. App. 456, 460 (1992) (a claim for arthritis of the knee is a separate claim from service connection for a knee disorder).

The Board notes that at the hearing, the Veteran testified as to pain he experienced due to his right shoulder and left foot scars.  The Veteran is hereby reminded of his right to file a claim for an increased rating for those issues as well. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. The Veteran's prostate cancer is presumably due to his in-service herbicide exposure. 

2. The Veteran's in-service shell fragment wounds resulted in his currently manifested left lower extremity disability, to include arthritis of the left knee and ankle. 

3. The Veteran's shell fragment wound scar to the left anterior leg scar is neither unstable nor painful and does not result in functional limitations. 

4. The Veteran's peripheral neuropathy of the bilateral lower extremities is characterized by no more than mild incomplete paralysis. 
 
5. The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment since March 23, 2011. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for prostate cancer, due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2016).

2. With reasonable doubt resolved in the Veteran's favor, the criteria for entitlement to service connection for a left lower extremity disability, to include the knee and ankle have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3. The criteria for entitlement to a compensable rating for service-connected scar of shell fragment wound to the left anterior leg have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2016). 

4.  For the entire appeal period, the criteria for entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8721-8521 (2016). 

5.  For the entire appeal period, the criteria for entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8721-8521 (2016).

6. The criteria for entitlement to TDIU have been met from March 23, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In addition, certain chronic diseases such as arthritis may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, with chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote are also service connected, unless clearly attributed to intercurrent causes.  Moreover, if chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b).

Pertinently, the Veteran's service medical records are incomplete, as they are noted to be lost.  However, given the favorable nature of the service connection claims below, there is no prejudice to the Veteran. 

I. Prostate Cancer

The Veteran asserts that his prostate cancer is the result of exposure to herbicides during active duty service in the Republic of Vietnam.  The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  38 U.S.C.A § 1116(f); 38 C.F.R. § 3.307.  

The Veteran's DD-214 provides evidence of the Veteran's active service in the Republic of Vietnam from July 1965 to July 1966.  Further, the Veteran received the National Defense Service Medal, and Combat Infantry Badge, medals.  The Board finds that the Veteran served in Vietnam and exposure to an herbicide agent is presumed. 

The record demonstrates that the Veteran has a history of elevated prostate specific antigen (PSA) levels.  Pertinently, the June 2011 VA examination noted that the Veteran had elevated PSA levels for the last two years and was referred for a consultation with urology to monitor the Veteran's benign prostatic hypertrophy and PSA levels.

At the Veteran's May 2017 hearing, he stated that because of his prostate issues he uses the restroom every two hours at night, and rarely gets sleep because of it.  However, he was awaiting the results of his prostate biopsy for further assessment. 

The June 2017 private treatment records document the findings of the prostate biopsy, for which the Veteran presented with adenocarcinoma of the right base and right apex of the prostate, constituting a diagnosis of prostate cancer. 

As the Veteran has presumably been exposed to herbicide agent while serving in Vietnam, and also shows a diagnosis of prostate cancer recently confirmed by biopsy, which is a listed condition with a known association to herbicide exposure, the Board finds that the requirements of service connection are met.  As such, service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309(e).  

II. Left Lower Extremity Disability

The Veteran asserts that his left lower extremity disability is the result of shrapnel wounds he obtained in service.  He reports in-service wounds from a hand grenade and by shrapnel from a mortar round, which are consistent with his verified service.  For reference, the Veteran is already service-connected for a left foot disability for injuries sustained as a result of shell fragment wounds in-service.  At present, the Veteran has a current diagnosis of arthritis of the left knee and ankle.  Thus, in order to succeed in a service connection claim, there must be evidence linking his in-service injury to his diagnosis of arthritis. 

The June 2011 VA examination noted that the Veteran exhibited mild soft tissue swelling of the left lower leg status post recent total knee replacement.  The examiner also noted that there was no soft tissue swelling or edema of the left midfoot, with normal exam findings on both. 

The June 2014 private treatment records noted that despite the Veteran's total knee replacement; the Veteran continued to have issues with his left leg, ankle, and foot, specifying that the arthritis in his ankle is severe.  Consequently, the Veteran required the occasional use of a cane to ambulate.  

Despite the Veteran's documented history of gout, the physician noted that the Veteran's severe arthritis has caused his left knee a total knee replacement, and the severity of the degenerative arthritis of his left knee and ankle are more likely than not related to the Veteran's in-service injuries.  Further, the August 2009 VA treatment notation of posttraumatic degenerative joint disease of the left ankle, coupled with the Veteran's military history in combat and as a paratrooper, raises the likelihood that his current manifestations are service related.   

At the Veteran's May 2017 hearing he testified that he experienced pain, stiffness, and inflammation in his left lower extremity since being in wounded in combat.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Here, the majority of the Veteran's service treatment records are lost, and his DD-214 reflects that he is the recipient of the Purple Heart and Combat Infantry Badge.  The Veteran is competent to report the extent of injury and his symptoms he has experienced since the combat injury. 

The Veteran did not manifest arthritis to a compensable degree within one year of discharge from service.  However, as the record stands now, it is more likely than not, that the Veteran's in-service shrapnel wounds to his left lower extremity and experience as a paratrooper in combat, has caused his arthritis of the left knee and ankle, notwithstanding any medical history of gout also causing inflammation and pain. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As such, service connection for a left lower extremity disability, to include the knee and ankle is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016). 

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

I. Scar of the Left Anterior Leg

The Veteran appeals the denial of a compensable rating for a scar from a shell fragment wound to the left anterior leg.  This disability is rated under Diagnostic Code 7804.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) for that code states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. §4.118, Diagnostic Code 7804 (2016). 

Historically, the Veteran filed his original application for VA compensation benefits in December 1987.  His service treatment records are unavailable.  A March 1988 VA examination disclosed multiple shell fragment wound scars, including a well-healed 1.5 centimeter scar of the mid pre-tibial region.

At a January 2007 VA examination, the Veteran reported that his scars were barely visible, and denied any occurrence of them affecting his activities of daily living, or being disfiguring.  The examiner concluded that the scarring secondary to shrapnel injury, resolved.  

A June 2011 VA examination noted that the Veteran's diagnosis was status post shell fragment wound to the left anterior leg, with residual scarring identified.  While residual scars were identified, the examiner noted that the Veteran denied any anterior leg symptoms, other than tingling from the knee to the foot, which is attributed to the Veteran's diagnosis of peripheral neuropathy, associated with his service-connected diabetes mellitus, type II. 

A February 2012 AOJ rating decision addressed 10 separate claims, including ratings for shell fragment wounds involving muscle injury to the left foot, left calf, and anterior leg as well as shell fragment wound scars of the left anterior leg and left foot.  The AOJ also granted service connection for peripheral neuropathy of the lower extremities and denied service connection for a left leg injury.

In March 2012, the Veteran filed a notice of disagreement (NOD) limited to prostate cancer, a bilateral leg condition and diabetic neuropathy of the hands and feet.  The AOJ construed this NOD as encompassing the noncompensable evaluation for shell fragment wound scar of the left anterior leg, service connection for prostate cancer and service connection for a left leg injury.  The reasoning for including only the noncompensable rating for the shell fragment wound scar of the left anterior leg is not clear - particularly given that scars may be evaluated based on the total number of stable and/or painful scars.  

The Veteran was afforded an additional VA examination in July 2016.  The examiner noted that on physical examination, there was no pain or unstableness, or burns associated with the scar, causing the concluding diagnosis of left anterior leg scar, shell fragment wound, asymptomatic.  

As the record demonstrates throughout the appeal period that the Veteran's scar has neither been painful or unstable, the criterion for a compensable rating under Diagnostic Code 7804 has not been met at any time.  While the Veteran did report pinkish colored; unstable and painful scars associated with his shoulder and foot, he did not report the same for his left anterior leg which is the disability currently before the Board.  

Notably, as the Veteran's left anterior leg scar is not painful or unstable, the Board need not evaluate whether this scar can be combined with other service-connected scars to warrant a compensable rating based on the number of painful or unstable scars.  Similarly, the record is clear that the Veteran's left anterior leg scar is not a deep scar, and his scars involving his left lower extremity do not total an area of 144 square inches.  As such, the criteria of Diagnostic Codes 7801 and 7802 do not apply.  Finally, the criteria of Diagnostic Code 7805 allows for consideration of a compensable rating for any disabling effects not considered above under an appropriate diagnostic code.  However, the lay and medical evidence do not reflect any unconsidered disabling effects such as limitation of motion of an affected part.

As such, a compensable rating for a scar to the left anterior leg is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2016). 

II. Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities warrants a rating in excess of 10 percent from March 23, 2011 to present.  Specifically, the Veteran reports symptoms of tingling, numbness, and intermittent pain. 

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.




VA's Adjudication and Procedures Manual (M21-1) also provides additional guidance for determining the severity of peripheral nerve disabilities as follows:

Mild
* As this is the lowest level of evaluation for each nerve this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.

Moderate:
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a).  
* Symptoms will likely be described by the claimants and medically graded as significantly disabling.
* In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include: combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 CFR 4.123, or neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124).

Moderately Severe:

* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123.  
* Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.
* Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a, DC 8520.

Severe: 
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.

In June 2011, the Veteran underwent VA examination to assess his left anterior leg scar, where he reported left leg tingling from the knee to the foot, which the examiner attributed to his diagnosed peripheral neuropathy.  He was recovering from a total left knee replacement performed one month prior.  Electromyography and nerve conduction studies could not be completed due to residuals of the Veteran's total knee replacement, however the Veteran exhibited nerve dysfunction and was positive for neuralgia, without the presence of paralysis or neuritis.  Physical examination revealed normal reflexes of both lower extremities, normal sensory examination to vibration, pinprick, position sense and light touch.  Left knee reflex was not tested due to the recent knee replacement surgery.  The Veteran's muscle strength testing of the lower extremities was normal except for 4/5 strength in knee flexion and knee extension.  It was noted that the recent left knee surgery influenced the ability to test motor strength and obtain valid findings.  The Veteran had normal muscle tone without atrophy.  The examiner specified that the symptoms reported by the Veteran would have a moderate effect on household chores, mild effect on driving and traveling, with no effect on self-care; bathing, dressing or feeing oneself or participating in recreation, i.e. watching television.  

In the September 2014 rating decision, the AOJ increased the Veteran's peripheral neuropathy to 10 percent, effective March 23, 2011 based on the June 2011 VA examination and the finding of neuralgia. 

A May 2015 VA thoracolumbar spine examination generally revealed full motor strength in both lower extremities, no muscle atrophy, normal reflexes, and normal sensory examination.

At a June 2016 VA examination, the Veteran reported symptoms of swelling, stiffness, numbness, tingling, and constant pain.  He stated his condition had worsened, but reported not taking medication for his neuropathy.  The examiner noted that "when asked specifically, it appears [the Veteran] has joint pains and not true stocking glove type of peripheral neuropathy symptoms."  Both lower extremities demonstrated normal strength, normal reflexes, normal sensory and no muscle atrophy.  The examiner determined that, based on the physical examination, the Veteran's peripheral neuropathy had reached a quiescent status. 

At his May 2017 hearing, the Veteran described tingling and some pain, to his bilateral lower extremities, but noted that as long as he kept exercising the symptoms were mild, but if he did not they were severe.  He reported using Tylenol for the symptoms, and occasionally used a cane to ambulate due to his left foot and knee disability. 

Additionally, the Veteran's VA clinic records generally note that neurologic examinations revealed no motor deficits.  There are no abnormal findings regarding reflexes.

Here, the Veteran's clinic findings pertaining to both lower extremities consistently show normal strength, normal reflexes and normal sensory examination.  There is no evidence of muscle atrophy or trophic changes.  The only significant findings concern his subjective report of tingling, numbness, and pain which contributes to his need for use of an assistive aid for walking.  When considering the mild subjective report of sensory disturbance in light of the absence of any objective impairment in motor function, reflexes, trophic changes and sensory disturbance, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by no more than mild incomplete paralysis for the entire appeal period.

In finding so, the Board notes that the Veteran's description of his symptoms and functionality to be credible and competent evidence pertinent to the claim, particularly as it relates to the Veteran's consistent report of tingling and pain.  However, as it pertains to the limited inquiry as to whether the Veteran's symptoms results in motor, reflex or sensory impairment beyond subjective sensations, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing peripheral nerve examinations and reporting the nature and severity of those types of disabilities versus symptoms associated with orthopedic manifestations.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, entitlement to separate ratings in excess of 10 percent for service-connected peripheral neuropathy of the right and left lower extremities is not warranted.  38 C.F.R. § 4.124(a), Diagnostic Code 8721. 

As the preponderance of the evidence is against the Veteran's increased rating claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

TDIU

The Veteran contends that his bilateral peripheral neuropathy of the lower extremities, amongst his other service-connected disabilities renders him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  

In March 2016, the Veteran submitted a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) identifying the following service-connected disabilities as contributing to his unemployability: "DJD ARTHRITIS OF THE SPINE SHOULDER MUSCLE INJURY, FOOT INJURY, FACIAL SCARS, DIABETES MELLITUS, PERIPHERAL NEUROPATHY RIGHT LOWER EXTREMITY, AND PERIPHERAL NEUROPATHY LEFT."  He filed his increased rating claim for bilateral lower extremity peripheral neuropathy - currently on appeal - on March 23, 2011.  As such, the TDIU claim is viewed as being part and parcel of the increased rating claim for bilateral peripheral neuropathy filed on March 23, 2011.  Rice, 22 Vet. App. 447 (2009).  

As the record stands now, the Veteran is service-connected for eighteen disabilities; twenty with the aforementioned grants of service connection for prostate cancer and a left lower extremity disability.  The Veteran's combined evaluation prior to this adjudication is 30 percent from December 30, 1987; 40 percent from September 2005; 50 percent from May 13, 2009; 60 percent March 23, 2011; and 80 percent from November 2015, until present. 

The 60 percent combined rating effective March 23, 2011 is based on the following: type II diabetes mellitus, rated as 20 percent; traumatic arthritis of the right shoulder rated as 10 percent; traumatic arthritis of the lumbar spine rated as 10 percent; residuals of shell fragment wound injury to Muscle Group X of the left foot rated as 10 percent; laceration scar of the face rated as 10 percent; peripheral neuropathy of the right lower extremity rated as 10 percent; and peripheral neuropathy of the left lower extremity rated as 10 percent.  These disabilities share a common etiology having been incurred in combat service.  As such, the Veteran is eligible for schedular consideration of a TDIU rating.  38 C.F.R. § 4.16(a)(2) and (5).

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.'  

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the instant matter, the record indicates that the Veteran completed high school, and also training for refrigeration and heating from January 1978 to December 1978.  The Veteran last worked full-time in November 2009 as a pipe fitter, for which he lost approximately three months of work due to his disabilities.  Thus, the Veteran's only occupational experience involves a trade involving physical labor.

The Veteran had painful motion of his right shoulder which affected his ability to perform pipe fitting work requirements.  He had additional impairment for performing physical labor due to his service-connected low back and left foot disabilities.  He also had service-connected systemic disease of type II diabetes mellitus severe enough to result in peripheral neuropathy of the lower extremities.  

The Veteran underwent a vocational rehabilitation assessment in March 2016, for which the counselor opined that the Veteran does not have any transferrable skills that would enable him to work in a field that does not aggravate his service-connected disabilities.  Moreover, the counselor stated that it was infeasible for the Veteran to seek employment under Chapter 31 VA benefits, due to the severe limitations posed by his combined service-connected disabilities, as they are consistent with permanent unemployability.  It appears that this assessment may have been based upon an additional service-connected disability of PTSD which was evaluated as 50 percent disabling effective November 2, 2015.

In this case, the Board is of the opinion that, as of March 23, 2011, the Veteran's service-connected disabilities involving his right shoulder, low back and left foot and both lower extremities would significantly impair his ability to work as a pipe fitter.  His service-connected disabilities would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would have required training and education that the Veteran did not have and, as a VA Vocational and Rehabilitation Specialist recently determined, is not reasonably feasible, due to his limited high school education and work history and combined effects of service-connected disabilities.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted to the date of claim - March 23, 2011.  38 C.F.R. §§ 3.340, 3.341, 4.16.  






ORDER

Entitlement to service connection for prostate cancer is granted. 

Entitlement to service connection for a left lower extremity disability, to include the left knee and ankle is granted. 

Entitlement to a compensable rating for service-connected scar of shell fragment wound of left anterior leg is denied. 

Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to a TDIU is granted effective March 23, 2011. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


